Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15, and 19-20 are currently pending in the present application.
Claims 1 and 7 are currently amended; claims 2-6 and 8-11 are original; claims 14 and 16-18 have been canceled by the applicant; claims 12, 13, and 15 are withdrawn; and claims 19-20 are new.
Response to Amendment
The amendment dated 08 July 2022 has been entered into the record.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in light of the new rejections set forth below.
Claim Interpretation
Regarding claim 1, the meaning of the claim limitation “fully overlaps” has been defined in paragraph 48 of the present specification as not requiring complete overlap in the strict sense, and may be within an allowable error range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 202010459711), of record, in view of Han (US 20160291393).  
Re: claim 1, Wu discloses a first liquid-crystal module 10 and a second liquid-crystal module 20 that are arranged opposite to each other (Fig. 1), wherein: the first liquid-crystal module includes a first array substrate 12, a first color filter substrate 11, a first liquid-crystal layer 13 and a plurality of first spacers (Fig. 1, where the first spacers are disposed between every two adjacent pixel electrodes 122) wherein the first liquid-crystal layer and the plurality of first spacers are disposed between the first array substrate and the first color filter substrate (Fig. 1), the second liquid-crystal module 20 includes a second array substrate 22, a second color filter substrate 21, a second liquid crystal layer 23 and a plurality of second spacers (Fig. 1, where the second spacers are disposed between every two adjacent pixel electrodes 222), wherein the second liquid-crystal layer and the plurality of second spacers are between the second array substrate and the second color filter substrate (Fig. 1), and at least one first spacer of the plurality of first spacers forms a first overlapped unit, at least one second spacer of the plurality of second spacers forms a second overlapped unit, and an orthographic projection of the first overlapped unit on the first array substrate fully overlaps an orthographic projection of the second overlapped unit on the first array substrate (Fig. 1).
Wu does not explicitly disclose that the first array substrate, the first liquid-crystal layer, the first color filter substrate, the second color filter substrate, the second liquid-crystal layer, and the second array substrate are stacked sequentially.
Han discloses that the first array substrate 110, the first liquid-crystal layer (Fig. 2, the liquid crystal layer 3 in panel 10), the first color filter substrate (Fig. 2, the elements 230C, 230Y, 230M in panel 10), the second color filter substrate (Fig. 2, the elements 230C, 230Y, 230M in panel 20), the second liquid-crystal layer (Fig. 2, the liquid crystal layer 3 in panel 20), and the second array substrate 210 are stacked sequentially.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first array substrate, the first liquid-crystal layer, the first color filter substrate, the second color filter substrate, the second liquid-crystal layer, and the second array substrate be stacked sequentially, as disclosed by Han, in the device disclosed by Wu for the purpose of improving the color saturation of the displayed images.
Re: claim 2, Wu and Han disclose the limitations of claim 1, and Wu further discloses that a quantity of the at least one first spacer (Fig. 1, where the first spacers are disposed between every two adjacent pixel electrodes 122) for forming the first overlapped unit is equal to a quantity of the plurality of first spacers disposed between the first array substrate and the first color filter substrate (Fig. 1).
Re: claim 3, Wu and Han disclose the limitations of claim 2, and Wu further discloses that the quantity of the plurality of first spacers is equal to a quantity of the plurality of second spacers (Fig. 1).
Re: claim 4, Wu and Han disclose the limitations of claim 3, and Wu further discloses that the plurality of first spacers and the plurality of second spacers are symmetrically arranged with respect to a plane, wherein the plane is parallel to the first array substrate and is located right in a middle between the first array substrate and the second array substrate (symmetry disclosed in Fig. 1).
Re: claim 8, Wu and Han disclose the limitations of claim 1, and Wu further discloses that the first color filter substrate 11 includes a first substrate 11 and a first black matrix 111, wherein the first black matrix is disposed on a side of the first substrate facing toward the first array substrate (Fig. 1), and the plurality of first spacers (Fig. 1, where the first spacers are disposed between every two adjacent pixel electrodes 122) are disposed on a side of the first black matrix facing toward the first array substrate (Fig. 1); and orthographic projections of the plurality of first spacers on the first array substrate are located within an orthographic projection of the first black matrix on the first array substrate (Fig. 1), and orthographic projections of the plurality of second spacers (Fig. 1, where the first spacers are disposed between every two adjacent pixel electrodes 222) on the first array substrate are located within the orthographic projection of the first black matrix on the first array substrate (Fig. 1).
Re: claim 10, Wu and Han disclose the limitations of claim 1, and Wu further discloses that an orthographic projection of the first color filter substrate 11 on the first array substrate 12 is symmetrical with respect to a first axis (Fig. 1, where the first axis extends vertically and bisects the display device), and the orthographic projection of the first overlapped unit 111 on the first array substrate is symmetrical with respect to the first axis (Fig. 1).
Re: claim 20, Wu and Han disclose the limitations of claim 1, and Han further discloses that the first array substrate 110 (Fig. 2), the first liquid-crystal layer (3, lower), the first color filter substrate (230C, 230Y, 230M, lower), the second color filter substrate (230C, 230Y, 230M, lower) the second liquid-crystal layer (3, upper), and the second array substrate 210 are stacked sequentially in a direction parallel to an optical path direction (Fig. 2, where the optical path is in the thickness direction), wherein light, that enters from one of the first and second array substrates, exits from another one of the first and second array substrates (Fig. 2).
Claims 5, 6, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Han and Murakoso (US 2018/0217424), of record.
Re: claim 5, Wu and Han disclose the limitations of claim 1; however, neither reference explicitly discloses that the plurality of first spacers include one or more first main spacers and one or more first auxiliary spacers, wherein a first main spacer of the one or more first main spacers has a height greater than a first auxiliary spacer of the one or more first auxiliary spacers; and the first overlapped unit includes the first main spacer.
Murakoso discloses that the plurality of first spacers PS1(M), PS1(S) (Fig. 16) include one or more first main spacers PS1(M) and one or more first auxiliary spacers PS1(S), wherein a first main spacer of the one or more first main spacers has a height greater than a first auxiliary spacer of the one or more first auxiliary spacers; and the first overlapped unit includes the first main spacer (Fig. 16).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the plurality of first spacers include one or more first main spacers and one or more first auxiliary spacers, wherein a first main spacer of the one or more first main spacers has a height greater than a first auxiliary spacer of the one or more first auxiliary spacers; and the first overlapped unit includes the first main spacer, as disclosed by Murakoso, in the device disclosed by Wu and Han, for the purpose of maintaining a separation between the color filter substrate and the array substrate when the device is compressed, such as when a touch operation occurs.
Re: claim 6, Wu, Han, and Murakoso disclose the limitations of claim 5, and Murakoso further discloses that the first overlapped unit includes the first auxiliary spacer (Fig. 16).
Re: claim 9, Wu and Han disclose the limitations of claim 8, and Wu further discloses that the first black matrix 111 has a plurality of pixel openings (Fig. 1).
However, neither reference explicitly discloses that the first color filter substrate further includes a plurality of first color resists covering the plurality of pixel openings; and orthographic projections of the plurality of first color resists on the first substrate and orthographic projections of the plurality of first spacers on the first substrate are alternately arranged and spaced apart.
Murakoso discloses that the first color filter substrate (SUB1) further includes a plurality of first color resists IFLR, FILG, FILB covering the plurality of pixel openings (Fig. 16); and orthographic projections of the plurality of first color resists on the first substrate and orthographic projections of the plurality of first spacers on the first substrate are alternately arranged and spaced apart (Fig. 16).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first color filter substrate further include a plurality of first color resists covering the plurality of pixel openings; and orthographic projections of the plurality of first color resists on the first substrate and orthographic projections of the plurality of first spacers on the first substrate are alternately arranged and spaced apart, as disclosed by Murakoso, in the device disclosed by Wu and Han for the purpose of producing color images for viewing by a viewer of the display device.
Re: claim 19, Wu and Han disclose the limitations of claim 1; however, neither reference explicitly discloses that the first color filter substrate and the second color filter substrate are in contact with opposite sides of an optical adhesive layer.
Murakoso discloses that the first opposite substrate SUB3, POL3 and the second array substrate SUB2, POL2 are in contact with opposite sides of an optical adhesive layer (Fig. 16). 
While Murakoso does not explicitly disclose that two color filter substrates are in contact with the optical adhesive, Murakoso discloses and teaches the materials and techniques to a person of ordinary skill in the art such that the two substrates of adjoining panels can be fixed together so as to ensure the panels are properly aligned with respect to each other to optimize the content and brightness of images displayed to a user of the claimed device. Hence, the claim limitation is the obvious application of a known technique to a known device that will yield predictable results.
Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871